—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Flug, J.), rendered December 4, 1992, convicting him of robbery in the first degree, robbery in the second degree (two counts), criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the court’s charge on the issue of identification was adequate under the circumstances of this case. The court instructed the jury that identification had to be proven beyond a reasonable doubt and provided the jury with general instructions in weighing a witness s credibility (see, People v Thompson, 202 AD2d 456).
Further, the defendant’s contentions regarding improper bolstering testimony are unpreserved for appellate review (see, People v Chambers, 191 AD2d 1031) and, in any event, any *514error was harmless (see, People v Oakley, 208 AD2d 866; People v Claitt, 196 AD2d 505).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Miller, J. R, Lawrence, Ritter and Santucci, JJ., concur.